Citation Nr: 1622398	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial compensable rating for diabetic nephropathy.  

7.  Entitlement to a rating in excess of 10 percent for hypertension. 

8.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.  

9.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board finds that the issue of entitlement to SMC based on the need for aid and attendance is reasonably raised by Dr. C. M. Q.'S March 2015 letter.  Therefore, the Board construes the issues, for purposes of this appeal, as listed on the cover page.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (holding the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The Veteran originally appealed the denial of his TDIU claim.  During the pendency of the appeal, entitlement to TDIU was granted effective June 11, 2013, the date the Veteran filed his increased rating claim from which his current appeals stem.  Accordingly, the February 2015 rating decision constitutes a complete grant of the benefit sought on appeal and that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional development is required prior to adjudication.  

The Board finds that there are outstanding VA treatment records that need to be associated with the claims file.  Specifically, a December 2013 VA report of hospitalization indicated that the Veteran was admitted for inpatient treatment from November 18, 2013 to November 20, 2013, and in a June 2014 statement the Veteran reported that he received ongoing outpatient VA treatment.  To date, the record does not contain any VA treatment records dated during the pendency of the Veteran's appeals.  As the above referenced outstanding VA treatment records may be relevant to the adjudication of the claims, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The evidence also indicates that the Veteran's diabetes and associated diabetic complications may have worsened since his last VA examination in July 2014.  To this effect, in his March 2015 letter Dr. C. M. Q. indicated that the Veteran had poor blood pressure control, poor diabetic control, and diabetic complications including polyuria, polydipsia, polyphagia, as well as numbness, tingling, "sensorial loss," and weakness in his upper and lower extremities.  The July 2014 diabetes disability benefits questionnaire (DBQ) did not indicate that the Veteran experienced polyuria, polydipsia, or polyphagia as a complication secondary to his diabetes, and the peripheral nerves DBQ indicated that the Veteran did not have paresthesia or numbness in his upper extremities and had normal muscle strength in his upper and lower extremities.  Additionally, the July 2014 hypertension DBQ indicated that the Veteran's blood pressure was controlled with medication.  In light of the diagnostic findings noted in the March 2015 letter, the Board finds that contemporaneous VA examinations are warranted to determine the nature and severity of the Veteran's diabetes and associated diabetic complications.  

With regard to entitlement to SMC, in his March 2015 letter Dr. C. M. Q. stated that the Veteran required aid and attendance from another person on a regular basis.  Accordingly, the Board finds that the issue of entitlement to SMC based on the need for aid and attendance is reasonably raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (holding the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  To date, that issue has not been developed by the AOJ.  Accordingly, on remand the AOJ should undertake all appropriate development and then adjudicate the Veteran's SMC claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records, to specifically include all outpatient and inpatient treatment records since June 11, 2012.

2.  Contact the Veteran and request that he provide the names and addresses of any private healthcare provider that has treated him for his disabilities on appeal, including Dr. C. M. Q.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Undertake all appropriate development to adjudicate the Veteran's claim for SMC based on the need for aid and attendance of another person, to include providing him with notice regarding how to substantiate his claim.  

4.  After the above is completed to the extent possible, schedule the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes, to include his erectile dysfunction, peripheral neuropathy, diabetic nephropathy, and hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

In making medical conclusions, the examiner should review the March 2015 letter from Dr. C. M. Q.  

5.  After completing the above, and any other development necessary, to include providing the Veteran a contemporaneous audiological examination if warranted based on the evidence obtained on remand, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

